 

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS PROMISSORY
NOTE NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

 

PRESSURE BIOSCIENCES, inc.

 

PROMISSORY NOTE

 

US$2,000,000Issue Date: October XX, 2016

 

This Promissory Note (the “Note”) is duly authorized and issued by PRESSURE
BIOSCIENCES, inc., a corporation incorporated under the laws of the Commonwealth
of Massachusetts and located at 14 Norfolk Avenue, South Easton, MA 02375 (the
“Company”), in favor of XXXXXXX, an individual residing at XXXXX (the “Holder”).

 

FOR VALUE RECEIVED, the Company promises to pay to the order of the Holder the
principal sum of Two Million United States Dollars (US$2,000,000) (the
“Principal Amount”) or, if less, the aggregate unpaid principal amount of the
Revolver Advances (as defined below) from time to time outstanding made by the
Holder to the Company, by the twelve (12) month anniversary of the date hereof,
or such earlier date, pursuant to Section 3 hereof (the “Maturity Date”), and to
pay interest in an amount equal to the Guaranteed Interest (as defined below) on
all outstanding amounts hereunder on or prior to the Maturity Date, in
accordance with the terms hereof.

 



  

  

 

1. Principal and Interest.

 

(a) Revolver Advances. The Company shall request principal advances from time to
time prior to the Maturity Date by delivering an advance request (in the form
attached hereto as Exhibit A, each an “Advance Request”) to the Holder. Within
three (3) Business Days of the Holder’s receipt of an Advance Request, the
Holder shall advance a principal amount to Signature Bank acting as escrow agent
for the Company equal to the amount requested by the Company on the relevant
Advance Request, provided, however, that (a) the Holder agrees to make the
requested principal advance to the Company; (b) at no time shall the principal
amount outstanding hereunder exceed the Principal Amount; (c) the Company shall
not request and the Holder shall not be required to advance more than $250,000
in any individual fifteen (15) day period; and (d) the Company shall not request
and the Holder shall not be required to advance more than $500,000 in the thirty
(30) day period immediately following the date of the initial advance hereunder.
Upon advancing any principal amount to the Company pursuant hereto, the Holder
shall endorse the amount and the date of the making of the principal advance
hereunder on the grid annexed hereto as Schedule A and made a part hereof (the
“Payment Schedule”), which endorsement shall, absent gross negligence,
constitute evidence of the accuracy of the information so endorsed; provided,
however, that any failure to endorse such information on the Payment Schedule
shall not in any manner affect the obligation of the Company to make payment of
principal and interest in accordance with the terms of this Note. The release of
funds shall be determined by the receipt of an executed Advance Request by the
Company and the Investor (“Closing Conditions”). Once Closing Conditions have
been satisfied, the Company and Garden State Securities, Inc. will instruct the
escrow agent to release funds from escrow.

 

(b) Payment of Principal. The principal amount of this Note shall be paid in
full on the Maturity Date, unless otherwise paid prior to the Maturity Date, at
the option of the Company.

 

(c) Payment of Interest. Interest on the principal balance of this Note shall
paid in full on the Maturity Date, unless otherwise paid prior to the Maturity
Date, at the option of the Company. With the exception of Default Interest,
interest shall be in the form of one-time interest charges assessed in full as
of the date of the principal advance and shall not be assessed per annum. The
amount of interest which shall be assessed with respect to any principal advance
shall be determined as follows (the “Guaranteed Interest”):

 

  i. one-time interest charge of ten percent (10%) on all principal amounts
advanced on or prior to the six (6) month anniversary of the date hereof (such
date, the “Trigger Date”);         ii. one-time interest charge of ten percent
(10%) on (1) all principal amounts advanced following the Trigger Date and prior
to the nine (9) month anniversary of the date hereof and, (2) with respect to
any amounts which have been previously advanced prior to the Trigger Date and
remain outstanding as of the Trigger Date, four percent (4%) on all such
outstanding principal amounts, as determined to be outstanding as of the Trigger
Date; and         iii. one-time interest charge of ten percent (10%) on (1) all
principal amounts advanced following the nine (9) month anniversary of the date
hereof and prior to the Maturity Date and, (2) with respect to any amounts which
have been previously advanced prior to the nine (9) month anniversary of the
date hereof and remain outstanding as of the nine (9) month anniversary of the
date hereof, four percent (4%) on all such outstanding principal amounts, as
determined to be outstanding as of the nine (9) month anniversary of the date
hereof.

 



 2 

  

 

(d) Payment of Default Interest. Any amount of principal or interest on this
Note which is not paid when due shall bear interest at the rate of twenty
percent (20%) per annum (the “Default Rate”) until such past due amount is paid.

 

(e) General Payment Provisions. All payments of principal and interest on this
Note shall be made in lawful money of the United States of America by check or
wire transfer to such account as the Holder or the Company (as applicable) may
designate. Whenever any amount expressed to be due by the terms of this Note is
due on any day which is not a Business Day, the same shall instead be due on the
next succeeding Business Day. For purposes of this Note, “Business Day” shall
mean any day other than a Saturday, Sunday or a day on which commercial banks in
the State of New York are authorized or required by law or executive order to
remain closed.

 

2. Repayments/Prepayments/Re-Borrowing. The Company may from time to time, repay
or prepay the outstanding balance owed pursuant to this Note, in whole or in
part, without penalty. The Holder shall endorse the amount and the date of any
repayment or prepayment on the Payment Schedule, which endorsement shall, absent
gross negligence, constitute evidence of the accuracy of the information so
endorsed; provided, however, that any failure to endorse such information on the
Payment Schedule shall not in any manner affect the obligation of the Borrower
to make payment of principal and interest in accordance with the terms of this
Note. Any amount repaid or prepaid hereunder may be re-borrowed at the option of
the Company.

 

3. Acceleration of Maturity Date. In the event that the Company completes a
Qualified Offering, the Company shall repay any and all amounts owing to the
Holder pursuant hereto within seven (7) Business Days of the closing date of
such Qualified Offering. “Qualified Offering” means the completion of a public
offering of the Company’s securities pursuant to which the Company receives
aggregate gross proceeds of at least Seven Million United States Dollars
(US$7,000,000) in consideration of the purchase of its securities and resulting
in, pursuant to the effectiveness of the registration statement for such
offering, the Company’s common stock being traded on the NASDAQ Capital Market,
NASDAQ Global Select Market or the New York Stock Exchange.

 

4. Qualified Offering. While any principal or interest remains outstanding
hereunder, the Holder has the right to convert all or any portion of the
outstanding principal or interest into common stock of the Company on the same
terms and for the same purchase price as the Company has offered, and third
party investors have accepted, in connection with the Qualified Offering.

 



 3 

  

 

5. Origination Fee. In consideration of the Holder agreeing to provide the
financing contemplated hereby and advancing the principal amounts which the
Holder has agreed to advance hereunder at the request of the Company, in
addition to any other fees or amounts payable by the Company pursuant to this
Note, the Company shall pay both a Cash/Stock Fee and a Warrant Fee, as follows:

 

  (a) Cash/Stock Fee.

 

  i. in the event that a Qualified Offering occurs on or prior to the Trigger
Date, within seven (7) Business Days of the closing of the Qualified Offering,
the Company shall pay a cash fee equal to five percent (5%) of the total
outstanding amount owed by the Company to the Holder as of the closing date of
the Qualified Offering or, at the option of the Company, issue to the Holder a
number of restricted shares of the Company’s common stock equal to (x) five
percent (5%) of the total outstanding amount owed by the Company to the Holder
as of the closing date of the Qualified Offering divided by (y) the purchase
price provided by the documents governing the Qualified Offering; or         ii.
in the event that a Qualified Offering does not occur on or prior to the Trigger
Date, within seven (7) Business Days of the Trigger Date, the Company shall pay
a cash fee equal to five percent (5%) of the total outstanding amount owed by
the Company to the Holder as of the Trigger Date or, at the option of the
Company, the Company shall issue to the Holder a number of restricted shares of
the Company’s common stock equal to (x) five percent (5%) of the total
outstanding amount owed by the Company to the Holder as of the Trigger Date
divided by (y) the VWAP of the Company’s common stock for the last ten (10)
Trading Days preceding the Trigger Date.

 

  (b) Warrant Fee. Within seven business days of the date upon which the Holder
makes a principal advance to the Company in accordance with Section 1 herein,
the Company shall issue to the Holder a common stock purchase warrant (in the
form attached hereto as Exhibit B), pursuant to which the Holder shall be
permitted to purchase that certain number of shares of the Company’s common
stock equal to (x) one hundred percent (100%) of such principal amount advanced
at such time divided by (y) forty cents ($0.40) with an exercise price of forty
cents ($0.40) (the “Exercise Price”).

 



 4 

  

 

6. Trigger Date Fee. In the event that any principal or interest remains
outstanding on the first Business Day following the Trigger Date, the Company
shall pay a Cash/Stock Fee, as follows:

 

  (a) Cash/Stock Fee.

 

  i. in the event that a Qualified Offering occurs following the Trigger Date
but on or prior to the Maturity Date, within seven (7) Business Days of the
closing of the Qualified Offering, the Company shall pay a cash fee equal to
five percent (5%) of the total outstanding amount owed by the Company to the
Holder as of the closing date of the Qualified Offering or, at the option of the
Company, issue to the Holder a number of restricted shares of the Company’s
common stock equal to (x) five percent (5%) of the total outstanding amount owed
by the Company to the Holder as of the closing date of the Qualified Offering
divided by (y) the purchase price provided by the documents governing the
Qualified Offering; or         ii. in the event that a Qualified Offering does
not occur following the Trigger Date or prior to the Maturity Date, on the
Maturity Date, the Company shall pay a cash fee equal to five percent (5%) of
the total outstanding amount owed by the Company to the Holder or, at the option
of the Company, the Company shall issue to the Holder a number of restricted
shares of the Company’s common stock equal to (x) five percent (5%) of the total
outstanding amount owed by the Company to the Holder as of the Maturity Date
divided by (y) the VWAP of the Company’s common stock for the last ten (10)
Trading Days preceding the Maturity Date.

 

  (b) Definitions. For purposes of this Note, “VWAP” means, for any date, the
volume-weighted average price of the common stock on the Principal Market for a
particular Trading Day or set of Trading Days, as the case may be, as reported
by Bloomberg. “Trading Day” means any day during which the principal market on
which the common stock is traded (the “Principal Market”) shall be open for
business. Any amounts to be paid in cash, as provided in this Section, may be
added to the principal balance of this Note, as the option of the Company.

 

7. Holder Representations and Warranties. Holder hereby represents, warrants and
agrees with the Company that:

 

(a) Standing of Holder. Holder has the legal capacity and power to enter into
this Note.

 

(b) Authorization and Power. Holder has the requisite power and authority to
enter into and perform this Note and to advance the principal amount provide
hereunder and accept the Note. The execution, delivery and performance of this
Note by Holder, and the consummation by Holder of the transactions contemplated
hereby, have been duly authorized by all necessary action, and no further
consent or authorization of Holder is required. This Note has been duly
authorized, executed and delivered by Holder and constitutes, or shall
constitute, when executed and delivered, a valid and binding obligation of
Holder, enforceable against Holder in accordance with the terms hereof.

 



 5 

  

 

(c) Information on Holder. Holder is an “accredited investor,” as such term is
defined in Regulation D promulgated by the Commission under the 1933 Act, is
experienced in investments and business matters, has made investments of a
speculative nature and has purchased securities of United States publicly-owned
companies in private placements in the past and, with Holder’s representatives,
has such knowledge and experience in financial, tax and other business matters
as to enable Holder to utilize the information made available by the Company to
evaluate the merits and risks of, and to make an informed investment decision
with respect to, the proposed purchase, which Holder hereby agrees represents a
speculative investment. Holder has the authority and is duly and legally
qualified to purchase and own the Note. Holder is able to bear the risk of such
investment for an indefinite period and to afford a complete loss thereof.

 

(d) Purchase of Note. Holder will purchase the Note for Holder’s own account for
investment and not with a view toward, or for resale in connection with, the
public sale or any distribution thereof in violation of the Securities Act of
1933, as amended (the “Securities Act”) or any applicable state securities law,
and has no direct or indirect arrangement or understandings with any other
person or entity to distribute or regarding the distribution of the Note.

 

(e) Highly Speculative Investment. Holder acknowledges and agrees that a
purchase of the Note is highly speculative and involves significant risks and
that the Note should not be purchased if Holder cannot afford the loss of
Holder’s entire investment. The business objectives of the Company are
speculative, and it is possible that the Company may be unable to achieve them.
Holder understands that Holder may be unable to realize a substantial return on
the purchase of the offered Note, or any return whatsoever, and may lose
Holder’s entire investment.

 

(f) Compliance with Securities Act. Holder understands and agrees that the Note
has not been registered under the Securities Act or any applicable state
securities laws by reason of their issuance in a transaction that does not
require registration under the Securities Act (based in part on the accuracy of
the representations and warranties of Holder contained herein).

 

(g) Communication of Offer. Holder has a preexisting personal or business
relationship with the Company or one or more of its directors, officers,
advisors or control persons, and the offer to issue the Note was directly
communicated to Holder by the Company. At no time was Holder presented with or
solicited by any leaflet, newspaper or magazine article, radio or television
advertisement, or any other form of general advertising or solicited or invited
to attend a promotional meeting otherwise than in connection and concurrently
with such communicated offer.

 

(h) No Governmental Endorsement. Holder understands that no United States
federal or state agency or any other governmental or state agency has passed on
or made recommendations or endorsement of the Note, or the suitability of the
investment in the Note, nor have such authorities passed upon or endorsed the
merits of the offering of the Note.

 

(i) Information. Holder and its advisors, if any, have been furnished with all
materials relating to the business, finances and operations of the Company and
materials relating to the offer and sale of the Note that have been requested by
Holder. Holder and its advisors, if any, have been afforded the opportunity to
ask questions of the Company. Neither such inquiries nor any other due diligence
investigations conducted by Holder or its advisors, if any, or its
representatives shall modify, amend or affect Holder’s right to rely on the
Company’s representations and warranties contained herein. Holder understands
that its investment in the Note involves a high degree of risk and the Holder is
able to afford a complete loss of such investment. Holder has sought such
accounting, legal and tax advice as it has considered necessary to make an
informed investment decision with respect to its acquisition of the Note.

 



 6 

  

 

(j) Reliance on Exemptions. The Holder understands that the Note is being
offered and sold or assigned to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and Holder’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of Holder set forth herein in order to determine the
availability of such exemptions and the eligibility of Holder to acquire the
Note.

 

8. Company Representations and Warranties. The Company represents, warrants and
agrees with Holder that:

 

(a) Due Incorporation. The Company is a corporation duly incorporated, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation;

 

(b) Authority; Enforceability. This Note has been duly authorized, executed and
delivered by the Company and is the valid and binding agreement of the Company,
enforceable in accordance with their terms, except as may be limited by
bankruptcy, insolvency, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally, or principles of equity. The Company
has full corporate power and authority necessary to enter into and deliver this
Note and to perform its obligations thereunder;

 

(c) Encumbrances. Upon issuance, the Note (i) shall be free and clear of any
security interests, liens, claims or other encumbrances; (ii) shall have been
duly and validly issued, fully paid and non-assessable; and (iii) will not
subject the holders thereof to personal liability by reason of being such
holders;

 

(d) Litigation. There is no pending or, to the knowledge of the Company,
threatened action, suit, proceeding or investigation before or by any court,
governmental agency or body having jurisdiction over the Company including,
without limitation, any such that would materially affect the execution by the
Company or the complete and timely performance by the Company of its obligations
under this Note;

 

(e) No General Solicitation. Neither the Company, nor any of its affiliates, nor
any person or entity acting on its or their behalf, has engaged in any form of
general solicitation or general advertising (within the meaning of Regulation D
under the Securities Act) in connection with the offer or sale of the Note;

 

(f) Investment Company. The Company is not an “investment company” within the
meaning of the Investment Company Act of 1940, as amended; and

 

(g) Full Disclosure. No representation or warranty or other statement made by
the Company in this Note in connection with the contemplated transactions
contains any untrue statement of material fact or omits to state a material fact
necessary to make the representations and warranties set forth herein, in light
of the circumstances in which they were made, not misleading.

 



 7 

  

 

9. Broker’s Commission/Finder’s Fee. With the exception of Garden State
Securities, Inc. which is being paid eight percent (8%) of all principal amounts
advanced in connection herewith, there are no parties entitled to receive fees,
commissions, finder’s fees, due diligence fees or similar payments in connection
with the consummation of the transactions contemplated hereby. Each party hereto
agrees to indemnify the other against and hold the other harmless from any and
all liabilities to any persons claiming brokerage commissions or similar fees on
account of services purported to have been rendered on behalf of the
indemnifying party in connection with this Note or the transactions contemplated
hereby and arising out of the indemnifying party’s actions.

 

10. Events of Default. The term “Event of Default” shall mean any of the events
set forth in this Section (the term “Company” for this purpose shall include all
subsidiaries of the Company):

 

(a) Non-Payment of Obligations. The Company shall default in the payment of the
Principal Amount of, or accrued but unpaid interest on, this Note as and when
the same shall become due and payable, whether by acceleration or otherwise, and
the Holder shall have delivered written notice to the Company and provided a
fifteen (15) day opportunity to cure such default.

 

(b) Non-Performance of Covenants. The Company shall default in the due
observance or performance of any covenant set forth herein, which default shall
continue uncured for ten (10) days after notice thereof.

 

(c) Bankruptcy, Insolvency, etc. The Company shall (i) apply for, consent to, or
acquiesce in, the appointment of a trustee, receiver, sequestrator or other
custodian for the Company or any of its property, or make a general assignment
for the benefit of creditors; (ii) in the absence of such application, consent
or acquiesce in, permit or suffer to exist the appointment of a trustee,
receiver, sequestrator or other custodian for the Company or for any part of its
property and that is not dismissed within sixty (60) days; or (iii) take any
corporate or other action authorizing any of the foregoing.

 

11. Remedies. If any Event of Default shall occur for any reason, whether
voluntary or involuntary, the Holder may, upon expiration of any stated grace
period (if any) and upon written notice to the Company, declare all or any
portion of the outstanding principal amount of the Note and all accrued but
interest thereon, to be due and payable and any or all other obligations
hereunder to be due and payable, whereupon the full unpaid principal amount
hereof, and any and all other such obligations which shall be so declared due
and payable shall be and become immediately due and payable, without further
notice, demand, or presentment. The Holder shall have all rights available to it
at law or in equity.

 



 8 

  

 

12. Default Interest; Miscellaneous. If any Event of Default shall occur, the
Principal Amount of this Note, all accrued but unpaid interest thereon, and all
other obligations hereunder shall accrue interest at the Default Rate. The
Holder may assess reasonable attorneys’ fees, paralegals’ fees and costs and
expenses incurred or anticipated by the Holder in collecting or enforcing
payment hereof (whether such fees, costs or expenses are incurred in
negotiations, all trial and appellate levels, administrative proceedings,
bankruptcy proceedings or otherwise), and together with all other sums due by
the Company hereunder, all without any relief whatsoever from any valuation or
appraisement laws, and payment thereof may be enforced and recovered in whole or
in part at any time by one or more of the remedies provided to the Holder at
law, in equity, or under this Note. In connection with the Holder’s rights
hereunder upon an Event of Default, the Holder need not provide, and the Company
hereby waives, any presentment, demand, protest or other notice of any kind, and
the Holder may immediately enforce any and all of its rights and remedies
hereunder and all other remedies available to it in equity or under applicable
law.

 

13. Miscellaneous.

 

(a) Parties in Interest. All covenants, agreements and undertakings in this Note
binding upon the Company or the Holder shall bind and inure to the benefit of
the successors and permitted assigns of the Company and the Holder,
respectively, whether so expressed or not.

 

(b) Law Governing this Note. This Note shall be governed by the laws of the
State of Illinois without regard to any principles of conflicts of law. Each of
the parties hereby irrevocably consents and agrees that any legal or equitable
action or proceeding arising under or in connection with this Note shall be
brought in the federal or state courts located in Illinois, and by execution and
delivery of this Note, irrevocably submits to and accepts the jurisdiction of
said courts, waives any defense that such court is not a convenient forum, and
consent to any service of process method permitted by law.

 

(c) Waiver of Jury Trial. THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH,
THIS NOTE OR ANY OTHER DOCUMENT OR INSTRUMENT EXECUTED AND DELIVERED IN
CONNECTION HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER VERBAL OR WRITTEN), OR ACTIONS OF THE HOLDER OR THE COMPANY. THIS
PROVISION IS A MATERIAL INDUCEMENT FOR THE HOLDER’S PURCHASING THIS NOTE.

 



 9 

  

 

(d) Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery or facsimile, addressed as set forth in the
preamble paragraph hereto or to such other address as such party shall have
specified most recently by written notice. Any notice or other communication
required or permitted to be given hereunder shall be deemed effective (a) upon
hand delivery at the address designated in the preamble paragraph hereto (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur.

 

(e) No Waiver. No delay in exercising any right hereunder shall be deemed a
waiver thereof, and no waiver shall be deemed to have any application to any
future default or exercise of rights hereunder.

 

(f) Modification and Severability. If, in any action before any court or agency
legally empowered to enforce any provision contained herein, any provision
hereof is found to be unenforceable, then such provision shall be deemed
modified to the extent necessary to make it enforceable by such court or agency.
If any such provision is not enforceable as set forth in the preceding sentence,
the unenforceability of such provision shall not affect the other provisions of
this Note, but this Note shall be construed as if such unenforceable provision
had never been contained herein.

 

(g) Entire Agreement. This Note constitutes the entire agreement between the
parties hereto with respect to the subject matter hereof and may be amended only
by a writing executed by both parties hereto. Neither the Company nor Holder has
relied on any representations not contained or referred to in this Note and the
documents delivered herewith.

 

(h) Counterparts/Execution. This Note may be executed in any number of
counterparts and by the different signatories hereto on separate counterparts,
each of which, when so executed, shall be deemed an original, but all such
counterparts shall constitute but one and the same instrument. This Note may be
executed by facsimile transmission, PDF, electronic signature or other similar
electronic means with the same force and effect as if such signature page were
an original thereof.

 

(i) Severability. In the event that any provision of this Note or any other
agreement delivered in connection herewith is invalid or unenforceable under any
applicable statute or rule of law, then such provision shall be deemed
inoperative to the extent that it may conflict therewith and shall be deemed
modified to conform with such statute or rule of law. Any such provision which
may prove invalid or unenforceable under any law shall not affect the validity
or enforceability of any other provision of any agreement.

 

(j) Counsel; Ambiguities. Each party and its counsel have participated fully in
the review and revision of this Note and any documents executed in connection
therewith. The parties understand and agree that any rule of construction to the
effect that ambiguities are to be resolved against the drafting party shall not
apply in interpreting this Note and any documents executed in connection
therewith. The language in this Note and any documents executed in connection
therewith shall be interpreted as to its fair meaning and not strictly for or
against any party.

 

(k) Captions. The captions of the various sections and paragraphs of this Note
have been inserted only for the purposes of convenience; such captions are not a
part of this Note and shall not be deemed in any manner to modify, explain,
enlarge or restrict any of the provisions of this Note.

 

[Signature page follows]

 



 10 

  

 

IN WITNESS WHEREOF, this Note has been executed and delivered on the date
specified above.

 

  COMPANY:       PRESSURE BIOSCIENCES, INC.         By:     Name: Richard T.
Schumacher   Title: President and CEO         HOLDER:           Investor

 

[signature page to Promissory Note]

 



 11 

  

 


SCHEDULE A

PAYMENT SCHEDULE

 

Date of   Amount of   Amount of   Unpaid Principal   Principal   Interest  
Principal Payment / Repayment   Payment / Repayment   Paid   Balance            
                             

 



 12 

  

 

EXHIBIT A

ADVANCE REQUEST

 

[HOLDER]

 

Date: ____________

 

Ladies and Gentlemen:

 

Reference is made to the Promissory Note, dated October XX, 2016 (the “Note”),
by and between Pressure BioSciences, Inc., a corporation incorporated under the
laws of the State of Massachusetts (the “Company”), and Investor, residing at
XXXXX (the “Holder”). Terms defined in the Note are used herein with the same
meanings.

 

The undersigned hereby gives you notice pursuant to the Note that it requests a
principal advance, and in connection therewith, hereby sets forth below the
terms on which such principal advance is requested to be made:

 

(A) Date of advance request   _______________________ (which shall be a Business
Day     three days from the date hereof)           (B) Principal Amount of
Borrowing   _______________________       (C) Wire Instructions for Deposit
Account   Bank Name: _________________________           Routing:
____________________________           Account Name: _______________________    
      Account Number: _____________________

 

PRESSURE BIOSCIENCES, INC.         By:                                Name:    
Title:    

 



 13 

  



 

EXHIBIT B

FORM OF COMMON STOCK PURCHASE WARRANT

 

(see attached)

 



 14 

  

